The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-17 of U.S. Patent No. 10835168. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is a broader version of U.S. Patent No. 10835168, the difference being the lack of a designation of one of the player as a winner based on numerical point scored that is generated and derived the emotional state personal datum or said rate of change of emotional state personal datum of each respective player whereby the players compete based on said numerical point score.
Below is a breakdown of how the limitations of the instant invention compared to U.S. Patent No. 10835168 as an indication on how the scope of the limitations overlap one another.
Application 17095058
U.S. Patent No. 10835168
Claim 1: A method for computer gaming wherein a player's own emotional state is part of a computer game comprising the steps of: providing a computer game or algorithm wherein a first player games or competes with a second player;
1. A method for computer gaming wherein a player's own emotional states is part of the computer game comprising the steps of: providing a computer game or algorithm wherein a first player games or competes with a second player; 
providing a gaming interface to the first player and a gaming interface to the second player with which to interact with and play said computer game;
providing a gaming interface to the first player and a gaming interface to the second player with which to interact with and play said computer game; generating at least one player specific physiological or physical personal datum, for each of the first player and the second player, wherein said physiological or physical personal datums are subject to change during the playing of the game;
generating an emotional state personal datum for each of the first and second player representing an emotional state of the respective player;
generating an emotional state personal datum for each of the first and second player representing an emotional state of the respective player;
generating another personal datum for each of the first and second player representing a change of said emotional state of the respective player; and
generating another personal datum for each of the first and second player representing an estimated rate of change of said emotional state of the respective player; communicating and displaying said emotional state personal datum and said rate of change of emotional state personal datum of the first player to the second player and communicating and displaying said emotional state personal datum and said rate of change of emotional state personal datums of the second player to the first player;
generating a point score for each player wherein said point score is derived using said emotional state personal datum or said change of emotional state personal datum of each respective player and wherein the players compete based on said point score.
generating a numerical point score for each player wherein said numerical point score is derived from said emotional state personal datum or said rate of change of emotional state personal datum of each respective player whereby the players compete based on said numerical point score; and designating one of said players as a winner of the game based on that player's numerical point score.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer gaming in which a player’s own emotional state and/or idiosyncratic physiological or physical parameter are measured as part of the computer game.
	The limitation of Claim 1 “providing a computer game or algorithm wherein a first player games or competes with a second player; providing a gaming interface to the first player and a gaming interface to the second player with which to interact with and play said computer game; generating an emotional state personal datum for each of the first and second player representing an emotional state of the respective player; generating another personal datum for each of the first and second player representing a change of said emotional state of the respective player; and generating a point score for each player wherein said point score is derived using said emotional state personal datum or said change of emotional state personal datum of each respective player and wherein the players compete based on said point score” and the limitations of Claim 8 “means for generating a first player specific physiological or physical personal datum for each of the first player and the second player, wherein said first physiological or physical personal datums are subject to change during the playing of the game; means for displaying said first personal datums of the first player to the second player and for displaying said first personal datums of the second player to the first player; and a scoring system wherein a point score is generated for each player wherein said point score is derived using said physiological or physical personal datums or changes of said physiological or physical personal datums of each respective player and wherein said point score is generated and updated in real or near real time during game play wherein the players compete based on said point score” and the limitations of Claim 14 “means for estimating an emotional or affective state of a user; means for estimating a change of an emotional or affective state of a user; means for communicating said estimated emotional or affective state or said change of emotional or affective state to the user; and a scoring system wherein a goal or target level of said emotional or affective state or change thereto is a performance metric or objective of the game and wherein said user is scored based on said performance metric or objective” and the limitations of Claim 21 “means for estimating an emotional or affective state of an athlete during athletic activity; means for estimating a change of said emotional or affective state of an athlete during athletic activity; and means for displaying said estimated emotional or affective state data or change of emotional or affective state data of one athlete to another athlete wherein said emotional or affective state data is displayed in real or near real time during athletic activity”, are reasonably and broadly interpreted as covering performance of the limitation in the mind but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations listed above are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
	For example, the claimed invention describes how an individual can watch/observe two people exercising, determine mentally (through observation and evaluation) of the respective person’s emotional state and present a game pitting the two people against one another as a friendly competitive game. One scenario could be a first person being observed to be jogging on a treadmill in a relaxed manner while a second person could be observed to be jogging on a treadmill in an equally relaxed manner. A game can be suggested by the individual in which both people exercising could be requested to “sprint” (such as adjusting the pace/speed to a high degree) on the treadmill to see who could sprint for the longest time before giving up and having to slow back down (to a lower pace/speed). Points can be awarded based on how long the people sprint, such as every second sprinting (and thus the elevated heart rate) could represent a point to the respective person, wherein the individual can deem the person that sprinted the longest as the winner (ie: the winner having scored more “points”, in seconds, than the other person). Furthermore, through observation, one can tell the emotional and physiological state of the respective people based on how much they are sweating or how heavily they a breathing and struggling for breath.
	This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of Claim 1: providing a computer game or algorithm wherein a first player games or competes with a second player; providing a gaming interface to the first player and a gaming interface to the second player with which to interact with and play said computer game; generating an emotional state personal datum for each of the first and second player representing an emotional state of the respective player; generating another personal datum for each of the first and second player representing a change of said emotional state of the respective player; and generating a point score for each player wherein said point score is derived using said emotional state personal datum or said change of emotional state personal datum of each respective player and wherein the players compete based on said point score and Claim 8: means for generating a first player specific physiological or physical personal datum for each of the first player and the second player, wherein said first physiological or physical personal datums are subject to change during the playing of the game; means for displaying said first personal datums of the first player to the second player and for displaying said first personal datums of the second player to the first player; and a scoring system wherein a point score is generated for each player wherein said point score is derived using said physiological or physical personal datums or changes of said physiological or physical personal datums of each respective player and wherein said point score is generated and updated in real or near real time during game play wherein the players compete based on said point score and Claim 14: means for estimating an emotional or affective state of a user; means for estimating a change of an emotional or affective state of a user; means for communicating said estimated emotional or affective state or said change of emotional or affective state to the user; and a scoring system wherein a goal or target level of said emotional or affective state or change thereto is a performance metric or objective of the game and wherein said user is scored based on said performance metric or objective and Claim 21: means for estimating an emotional or affective state of an athlete during athletic activity; means for estimating a change of said emotional or affective state of an athlete during athletic activity; and means for displaying said estimated emotional or affective state data or change of emotional or affective state data of one athlete to another athlete wherein said emotional or affective state data is displayed in real or near real time during athletic activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The Examiner would also like to point out that Kao, US 20040014566 discloses in paragraph 20 that “if sensors are connected to the exercising apparatus 10 or to the user's body as is well-known art, the computer system 20 can display physical status information in whatever form the embedded software permits”. In this case, this provides support or suggest that the claimed components are well-understood, routine, and/or conventional components performing in their ordinary capacity.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a system, means for generating, means for displaying, a computer game for a computer gaming in which a player’s own emotional state and/or idiosyncratic physiological or physical parameter are measured as part of the computer game are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-25 are not patent eligible.
	Claims 2-7, 9-13, 15-20, 22-25 do not remedy the deficiencies of claims 1, 8, 14, and 21, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Bly et al., US 20150031964 (Bly).Regarding Claim 14: 
Bly teaches computerized game or trainer for use by an individual (para 64) wherein a user's own emotional or affective state is a training objective or performance metric of the game (para 101) comprising: 
means for estimating an emotional or affective state of a user player (Abstract, para 13, 44-47, 101, 169. Sensors are used for measuring physiological parameters related to a user which can be used to derive the user’s emotional state. For example, the heart-rate can be measured in order to determine a user’s stress level.)
means for estimating a change of an emotional or affective state of a user (para 13, 44-47, 60, 64, 101. Changes in the user can be monitored, such as increases or decreases in the heart rater which would indicate changes in the user’s emotional state.); 
means for communicating said estimated emotional or affective state or said change of emotional or affective state to the user (para 101. A feedback system provides users with information regarding his/her emotional state.). 
a scoring system wherein a goal or target level of said emotional or affective state or change thereto is a performance metric or objective of the game and wherein said user is scored based on said performance metric or objective (para 169, 172. The user can be scored based on a performance metric, such as the user having stress reduction or reaching exercising goals.).  

Regarding Claim 15: Bly discloses the computer game of claim 14, Bly further disclosing a means for estimating a rate of change of said emotional or affective state of the user and wherein said rate of change is used as a performance metric and wherein said user is scored based on said performance metric or objective (para 169, 170, 172). 

Regarding Claim 16: 
Bly discloses the computer game of claim 14, Bly further disclosing wherein the user may customize the game (para 64-65) by choosing an emotional or affective state on which to game and customize a performance metric by setting a personal target or objective (para 65, 91, 101, 169, 172. Players can make inputs on what physiological parameters can be detected, measured, and/or monitored have goals in which to achieve. The inputting of a baseline is interpreted as choosing an emotional or affective state on which to game and customize a performance metric by setting a personal target or objective).  

Regarding Claim 17: 
Bly discloses the computer game of claim 14, Bly further disclosing wherein the user engages in solitary play or plays against a computer (para 101, 174. User being able to attempt in reducing stress or achieving exercise goals on a stationary bike is interpreted as solitary play).  

Regarding Claim 18: 
Bly discloses the computer game of claim 14, Bly further discloses further comprising a means for providing feedback to the user in the form of performance coaching or guidance (para 63).  

Regarding Claim 20: 
Bly discloses the computer game of claim 14, Bly further disclosing 
means for estimating a physiological or physical state of a user (para 46); 
	means for estimating a change of said physiological or physical state of a user (para 170); and 
	means for communicating said estimated physiological or physical state or said change of said physiological or physical state to the user wherein a goal or target level of said physiological or physical state or change thereto is a second performance metric or objective of the game (para 101, 169, 172. There are other performance metrics or objects that a user can attempt to achieve beyond heart rate goals, such as energy burned or stress reduction.), and 
wherein the user is scored based on said second performance metric or objective (para 101. The score in which is presented to the user is broadly interpreted energy burned or the actual heart rate the user had achieved for reaching an exercise goal.).  

Regarding Claim 21: 
Bly discloses a gaming or training system for competitive or cooperative athletics wherein one or more emotional or affective states of an athlete is estimated (para 64, 101) and shared with another athlete during athletic activity wherein athletes game or train based on said emotional or affective states (para 101. Emotional states of an individual can be conveyed to others such as a health professional) comprising: 
	means for estimating an emotional or affective state of an athlete during athletic activity (para 64, 101, 172. A user’s emotional state can be monitored during exercises.); 
	means for estimating a change of said emotional or affective state of an athlete during athletic activity (para 170); and 
	means for displaying said estimated emotional or affective state data or change of emotional or affective state data of one athlete to another athlete wherein said emotional or affective state data is displayed in real or near real time during athletic activity (para 101. The emotional state of an individual can be communicated to one or more persons to motivate the one or more persons to expend more or less effort to meet a training routine or win a competitive exercise game.).  

Regarding Claim 22: 
Bly discloses the gaming or training system of claim 21, Bly further disclosing a means for allowing one athlete to provide feedback to another athlete during athletic activity (para 101) and means for communicating or displaying said feedback to the other athlete in real or near real time during athletic activity (para 101. Exercise goals being communicated to the individual people is interpreted as feedback being provided and displayed to each other.).  

Regarding Claim 23: 
Bly discloses the gaming or training system of claim 21, Bly further disclosing means for virtual coaching of an athlete including means for providing real or near real time feedback in the form of coaching or encouragement to an athlete during athletic activity wherein said coaching or encouragement is generated based on the athletes emotional or affective state (para 101, 172. Exercise goals such as weight loss, stress reduction, energy burned, heart-rate, is encouragement being provided to an individual is interpreted as means for virtual coaching of an athlete including means for providing real or near real time feedback in the form of coaching or encouragement to an athlete during athletic activity wherein said coaching or encouragement is generated based on the athletes emotional or affective state.).  

Regarding Claim 24: 
Bly discloses the gaming or training system of claim 21, Bly further disclosing means for measuring a rate of change of an emotional or affective state of an athlete and means for displaying said rate of change to another athlete (para 169, 170, 172).  

Regarding Claim 25: 
Bly discloses the gaming or training system of claim 21, Bly further disclosing means for scoring an athlete using said emotional or affective state or change of emotional or affective state of the athlete wherein a score is derived and updated in real or near real time using said emotional or affective state or changes thereto of the athlete and wherein athletes compete or train in real or near real time based on said score (para 101. The score in which is presented to the user is broadly interpreted energy burned or the actual heart rate the user had achieved for reaching an exercise goal. Since the user’s energy burned or heart rate is always changing while the user is exercising, this is interpreted as teaching wherein the score is derived and updated in real or near real time using said emotional or affective state or changes thereto of the athlete and wherein athletes compete or train in real or near real time based on said score.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) in view of Bly et al., US 20150031964 (Bly) and Hughes, US 20150100141 (Hughes) 
Regarding Claim 1: Morgan discloses a method for computer gaming wherein a player's own emotional state (Abstract. Col 4, lines 18-27) is part of a computer game comprising the steps of: 
providing a computer game or algorithm wherein a first player games or competes with a second player (Abstract. Col 5, lines 20-30. Col 6, lines 45-50. Col 7, lines 21-42. Players can compete against one another via exercised gaming.);
providing a gaming interface to the first player and a gaming interface to the second player with which to interact with and play said computer game (Col 5, lines 20-31. Col 7, line 34-52. An interface for playing the game is provided to the respective player competing against one another.);
	generating personal datum for each of the first and second player representing an emotional state of the respective player (Col 4, lines 18-27. A heart-rate of a player is interpreted as a personal datum associated with respective players);
generating another personal datum for each of the first and second player (Col 4, lines 18-27. A user’s heart rate is always subject to change based.); and 
While Morgan teaches generating personal datum for each of the first and second player, Morgan failed to disclose wherein the personal datum for each of the first and second player represents an emotional state of the respective player. Additionally, while Morgan teaches generating another personal datum for each of the first and second player representing a change of the respective player, Morgan failed to disclose the change is related to of said emotional state of the respective player.
However, Bly teaches that when it comes measuring an individual’s personal datum during exercises, such personal datum represents and emotional state of said individual (para 46, 101, 169) because it could motivate the one or more persons to expend more or less effort to meet a training routine or win a competitive exercise game (para 101).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bly’s teachings with Morgan because it could motivate the one or more persons to expend more or less effort to meet a training routine or win a competitive exercise game as taught by Bly.
The combination of Morgan and Bly failed to teach generating a point score for each player wherein said point score is derived using said emotional state personal datum or said change of emotional state personal datum of each respective player and wherein the players compete based on said point score.
However, Hughes discloses of an exercising system (Abstract) that teaches generating a point score for each player wherein said point score is derived using said emotional state personal datum or said change of emotional state personal datum of each respective player and wherein the players compete based on said point score (Abstract, para 69, 75) because it can help provide a measure of performance of the individuals being monitored (para 2) as well as provides methods for scoring how well an exercise is performed by a user (para 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hughes’ teachings with Morgan and Bly because it can help provide a measure of performance of the individuals being monitored as well as provides methods for scoring how well an exercise is performed by a user as taught by Hughes.

Regarding Claim 2: Morgan and Bly and Hughes disclose the method of claim 1 Hughes further discloses wherein an object or metric of the game is for a player to change said emotional state of the respective player and one or more points are scored by said player when said emotional state of said player is changed (Abstract, para 69, 75, 138. An individual’s heart-rate, which is associated with the emotional states, such as the person’s stress level, is monitored to determine if there are changes to it and are scored accordingly.).   

Regarding Claim 3Morgan and Bly and Hughes disclose the method of claim 1. Bly further discloses wherein an object or metric of the game is for a player to change a rate of change of an emotional state of the respective player and one or more points are scored by said player when the rate of change of said emotional state of said player is changed (para 169, 170, 172).  

Regarding Claim 4: Morgan and Bly and Hughes disclose the method of claim 1 Hughes further discloses wherein an object or metric of the game is for a player to change a level of a physiological or physical personal datum of the respective player and one or more points are scored by said player when the level of said physiological or physical personal datum of said player is changed (Abstract, para 69, 75, 138. When an individual changes his or her physical personal datum, such as his or her heart-rate, the individual is scored accordingly.).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) and Bly et al., US 20150031964 (Bly) and Hughes, US 20150100141 (Hughes) and in further view of Haughay et al, 20100062818 (Haughay)
Regarding Claim 5: Morgan and Bly and Hughes disclose the method of claim 1 but failed to disclose wherein an object or metric of the game is for a player to elicit a specific emotional, physiological or physical player datum or change thereto from another player and one or more points are scored by said player when said specific emotional, physiological or physical player datum or change thereto is elicited.  
	However, Haughay teaches of a competitive exercise system in which individuals can compete against one another by scoring points (Fig 5; para 53) because it can provide a more interactive an engaging experience while exercising (para 3)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Haughay’s teachings with Morgan and Bly and Hughes because it can provide a more interactive an engaging experience while exercising as taught by Haughay.
	To further elaborate on the Examiner’s interpretation, Haughay teaches that players can exercise against one another and being scored based on their performances against another in order to determine a winner. By combining Haughay’s competitive scoring teachings with Hughes’ teachings that a score can be given to based on player datum or changes, this their combinations are interpreted as teaching wherein an object or metric of the game is for a player to elicit a specific emotional, physiological or physical player datum or change thereto from another player and one or more points are scored by said player when said specific emotional, physiological or physical player datum or change thereto is elicited (ie: a player earning points for changes in heart-rates would elicit a specific emotional, physiological or physical player datum or change thereto from another player because both players are competing against one another to determine a winner based on a score.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) and Bly et al., US 20150031964 (Bly) and Hughes, US 20150100141 (Hughes) and in further view of Foley, US 20180056132 (Foley).
Regarding Claim 6: Morgan and Bly and Hughes disclose the method of computer gaming of claim 1 but failed to disclose wherein the game is customizable by the players to allow for control over the which personal datums are shared between players and which datums are used as competitive scoring metrics.  
	However, Foley discloses of an exercise system (wherein the game is customizable by the players to allow for control over which personal datums are shared between players (para 71, 76-77. Any custom performance scores can be provided on the display. This is interpreted as players being allowed to choose what personal datum that can be shared. One such datum is that of heart-rate which represents a competitive scoring metrics as it is associated with a score given to individual.) because it can help assist the user in meeting and/or exceeding such performance goals or targets (para 52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Foley’s teachings with Morgan and Bly and Hughes because it can help assist the user in meeting and/or exceeding such performance goals or targets as taught by Foley.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) and Bly et al., US 20150031964 (Bly) and Hughes, US 20150100141 (Hughes) and in further view of Hedtke et al., US 20080318624 (Hedtke).
Regarding Claim 7: Morgan and Bly and Hughes disclose the method of claim 1 but failed to disclose providing feedback to a player in the form of performance coaching or guidance.  
	However, Hedtket discloses of a virtual assistant system (Abstract) for automatically providing virtual assistance to correct detrimental trends of physiological information. The virtual assistance is determined based on the detrimental trend and is designed to halt, offset, or warn the user of the fact (para 11) by sensing physiological information about the user and provides the information to a remote station wherein the remote station is coupled via a bidirectional communication link to a control processor and rules engine that selects advice based on the information (para 12). The control processor and rules engine determine whether the physiological information has a detrimental trend and based on the determination, provide the user with virtual assistance designed to halt or reverse the trend (para 13) in the form of an audio alert (para 30, 35, 40).
	Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hedtket's teachings and Morgan and Bly and Hughes because it would provide a virtual assistance designed to halt or reverse a detrimental trend of an individual based on the individual’s physiological information as taught by Hedtket.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) in view of Haughay et al, 20100062818 (Haughay) and Hughes, US 20150100141 (Hughes).
Regarding Claim 8: 
Morgan discloses a computer game wherein game players' idiosyncratic physiological or physical parameters are measured or estimated (Col 4, lines 18-27) 
means for generating a first player specific physiological or physical personal datum for each of the first player and the second player (Col 4, lines 18-27), wherein said first physiological or physical personal datums are subject to change during the playing of the game (Col 4, lines 18-27).
While Morgan does disclose information being shared between players (Col 7, line 20 to Col 8, line 48. In competitive games, information must be shared between the players so that one player can tell how good/bad the other player is doing and vice versa.), Morgan failed to disclose displaying first personal datum of the first player to the second player and displaying first personal datum of the second player to the first player.
However, Haughay discloses of workout system in which two or more users perform an exercise routing against one another (para 48) in which workout data of one player's working is shared and displayed via a display (para 25) to the other player and vice versa (Fig 5, Abstract, para 2, 6, 49) because it would provide a more interactive and engaging experience while exercising (para 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Haughay's teachings with Morgan's invention because it would provide a more interactive and engaging experience while exercising as taught by Haughay.
While Morgan discloses a scoring system wherein a point score is generated for each player wherein said point score, said point score is generated and updated in real or near real time during game play wherein the players compete based on said point score (Col 7, lines 21-42; Col 8, lines 31-34. Since the players compete against one another and are given a score based on performance to determine a winner, this is interpreted as the point score being generated and updated in real or near real time during game play wherein the players compete based on said point score.), Morgan and Haughay in combination failed to disclose wherein the score is derived using said physiological or physical personal datums or changes of said physiological or physical personal datums of each respective player. 
However, Hughes discloses of an exercising system (Abstract) that teaches generating a point score for each player wherein said point score is derived using physiological or physical personal datums or changes of said physiological or physical personal datums of each respective player (Abstract, para 69, 75) because it can help provide a measure of performance of the individuals being monitored (para 2) as well as provides methods for scoring how well an exercise is performed by a user (para 8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hughes’ teachings with Morgan and Haughay because it can help provide a measure of performance of the individuals being monitored as well as provides methods for scoring how well an exercise is performed by a user as taught by Hughes. Furthermore, the combination of Morgan when combined with Haughay and Hughes is interpreted as teaching physiological or physical parameters (ie: the heart-beat as taught by Morgan) that can be displayed to other game players (as taught by Haughay) and wherein the scoring of the game depend on game players physiological or physical parameters (as taught by Hughes).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) and Haughay et al, 20100062818 (Haughay) and Hughes, US 20150100141 (Hughes) and in further view of Kinnunen et al., US 20180042540 (Kinnunen)
Regarding Claim 9: Morgan and Haughay and Hughes disclose the computer game of claim 8 but failed to disclose means for generating a second player specific physiological or physical personal datum for each of the first player and the second player wherein said second physiological or physical personal datums are subject to change during the playing of the game 
However, Bly teaches that when it comes measuring an individual’s personal datum during exercises, various types of an individual’s personal datum can be measured which represents an emotional state of said individual (para 45-47, 121. Physiological measurements of an individual that can be taken, besides heart-rate, which can be that of electrodermal activity for determining the stress of an individual.) because it could motivate the one or more persons to expend more or less effort to meet a training routine or win a competitive exercise game (para 101) and can contribute to wellbeing of a mammal by detecting changes in the physiological signals of the mammal (para 48).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bly’s teachings with Morgan and Haughay because it could motivate the one or more persons to expend more or less effort to meet a training routine or win a competitive exercise game and can contribute to wellbeing of a mammal by detecting changes in the physiological signals of the mammal as taught by Bly.
Bly’s teaching, when combined with Morgan and Haughay is interpreted as teaching generating a second player specific physiological or physical personal datum for each of the first player and the second player (as taught by Bly) wherein said second physiological or physical personal datums are subject to change (as taught by Bly) during the playing of the game (as taught by Morgan).
The combination of Morgan and Haughay and Bly failed to disclose wherein said point score is derived using both of said first and said second physiological or physical personal datums or changes thereto and is generated and updated in real or near real time for each player during game play.  
However, Kinnunen teaches that when it comes to exercises, individuals can be scored based on heart-rate as well as stress levels (para 93. Since user’s are monitored to determine physical state, this is interpreted as physical personal datums or changes thereto and is generated and updated in real or near real time for each individual) in order to determine a readiness of the user (para 93)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kinnunen with Morgan and Haughay and Bly in order to determine a readiness of the user as taught by Kinnunen.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) and Haughay et al, 20100062818 (Haughay) and Hughes, US 20150100141 (Hughes) and Kinnunen et al., US 20180042540 (Kinnunen) and in further view of Bly et al., US 20150031964 (Bly)
Regarding Claim 10: Morgan and Haughay and Hughes and Kinnunen disclose the computer game of claim 9 but failed to disclose means for measuring or estimating a rate of change of one of said first or second physiological or physical personal datums and wherein said point score is derived using said rate of change of one of said physiological or physical personal datums.  
However, Bly teaches that when it comes measuring an individual’s personal datum during exercises, such personal datum represents and emotional state of said individual (para 46, 101, 169) and means for measuring or estimating a rate of change of one of said first or second physiological or physical personal datums and wherein said point score is derived using said rate of change of one of said physiological or physical personal datums (para 169, 170, 172)  because it could motivate the one or more persons to expend more or less effort to meet a training routine or win a competitive exercise game (para 101).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bly’s teachings with Morgan and Haughay and Hughes and Kinnunen because it could motivate the one or more persons to expend more or less effort to meet a training routine or win a competitive exercise game as taught by Bly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) and Haughay et al, 20100062818 (Haughay) and Hughes, US 20150100141 (Hughes) and in further view of Bly et al., US 20150031964 (Bly).
Regarding Claim 11: 
Morgan, Haughay, and Hughes disclose the computer game of claim 8 but failed to disclose wherein said player specific personal datum represents at least one of a player's: skin salinity, facial expression, grip or keypad analysis, or voice analysis.
However, Bly teaches that when it comes measuring an individual’s personal datum during exercises, such personal datum represents and emotional state of said individual (para 46, 101, 169) wherein said player specific personal datum represents at least one of a player's: skin salinity, facial expression, grip or keypad analysis, or voice analysis (para 45-47. Electrodermal activity is interpreted as being associated with skin salinity.)  because it could motivate the one or more persons to expend more or less effort to meet a training routine or win a competitive exercise game (para 101).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bly’s teachings with Morgan and Haughay and Hughes because it could motivate the one or more persons to expend more or less effort to meet a training routine or win a competitive exercise game as taught by Bly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) and Haughay et al, 20100062818 (Haughay) and Hughes, US 20150100141 (Hughes) and in further view of Foley, US 20180056132 (Foley).
Regarding Claim 12: Morgan and Haughay and Hughes disclose the computer game of claim 8 but failed to disclose wherein the game is customizable by the players allowing for control over the which personal datums are shared between players and which personal datums are used as competitive scoring metrics in deriving said point score.  
However, Foley discloses of an exercise system (wherein the game is customizable by the players to allow for control over which personal datums are shared between players (para 71, 76-77. Any custom performance scores can be provided on the display. This is interpreted as players being allowed to choose what personal datum that can be shared. One such datum is that of heart-rate which represents a competitive scoring metrics as it is associated with a score given to individual.) because it can help assist the user in meeting and/or exceeding such performance goals or targets (para 52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Foley’s teachings with Morgan and Haughay and Hughes because it can help assist the user in meeting and/or exceeding such performance goals or targets as taught by Foley.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Jr., US 7465257 (Morgan) and Haughay et al, 20100062818 (Haughay) and Hughes, US 20150100141 (Hughes) and in further view of Garbow et la. US 20070294089 (Garbow).
Regarding Claim 13: Morgan and Haughay and Hughes disclose the computer game of claim 8 but failed to disclose wherein a player can buy access to personal datums representing physiological, physical or emotional states of another player using game credits during game play.  
However, Garbow discloses of a video gaming system (Abstract) in which personal datums pertaining to one player on said system can be purchased by another player (para 43, 103. In this case, game information is interpreted as personal datum associated with a player wherein a first player can purchase information on a second player and vice versa) because this allows for individuals to obtain gaming information (para 6-7).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Garbow’s teachings with Morgan and Haughay and Hughes because it would allow for one gamer to obtain gaming information as taught by Garbow.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bly et al., US 20150031964 (Bly) and in further view of Hughes, US 20150100141 (Hughes)
Regarding Claim 19: 
Bly discloses the computer game of claim 14 but failed to disclose wherein said scoring system includes generating a point score for the user wherein said point score is derived using said emotional or affective state or change of emotional or affective state of the user.  
However, Hughes discloses of an exercising system (Abstract) that teaches generating a point score for the user wherein said point score is derived using said emotional or affective state or change of emotional or affective state of user (Abstract, para 69, 75) because it can help provide a measure of performance of the individuals being monitored (para 2) as well as provides methods for scoring how well an exercise is performed by a user (para 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hughes’ teachings with Bly because it can help provide a measure of performance of the individuals being monitored as well as provides methods for scoring how well an exercise is performed by a user as taught by Hughes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715